Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending. Independent claims 1 and 8 are amended. Claims 8-14 were withdrawn.  Claims 15-20 are cancelled. New claims 21-26 are added. Applicant’s amendments to the drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 03/23/2021.A complete action on the merits of claims 1-20 follows below.

Election/Restrictions
Claims 8-14 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II and III, as set forth in the Office action mailed on 09/22/2020, is hereby withdrawn and claims 8-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
Claims 1-14 and 21-26 are allowed.
Claim 1 is allowed for disclosing “the workpiece clamper is coated with an insulating material”. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 is Fujisato (US Publication No. 2021/0005493).
Fujisato teaches a workpiece holding mechanism, used in a vacuum chamber (par. 0019: processing container 11 connected to vacuum pump 16 via exhaust pipe 15), and comprising: a stage (lower horizontal part of 11); a platen (chuck 3), disposed over the stage, and configured to support a workpiece (par. 0021: wafer W is mounted on the front surface of the electrostatic chuck 3); and a workpiece clamper (Fig. 1 and par. 0024: clamp ring 4 and support pillars 43), standing on the stage (Fig. 1 and par. 24: Lower ends of the support pillars 43 are supported on the bottom surface of the processing container 11), and configured to clamp the workpiece from above the workpiece (Fig. 2; par. 0023: clamp ring 4 comes into contact with the peripheral edge of the wafer W by the contact portion 42), wherein the workpiece clamper comprises a plurality of supporting elements (the support pillars 43) and an elevated structure (clamp ring 4), the plurality of supporting elements are connected between the stage and the elevated structure (par. 0024 and Figs. 1-2), the platen is surrounded by the plurality of supporting elements (Figs. 1-2), and the elevated structure is configured to physically contact a peripheral region of the workpiece from above the workpiece (Fig. 2, par. 0023: clamp ring 4 comes into contact with the peripheral edge of the wafer W by the contact portion 42); but device of Fujisato is conductive to make an electrostatic chuck, as stated in par. 0023 and 0026 and therefore cannot be modified to be coated with an insulating material.
Claims 2-7 and 21-23
Claim 8 is allowed for disclosing “the workpiece clamper is coated with an insulating material”. This limitation with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 8 is Fujisato.
Fujisato teaches a procrss system (complete system shown in Fig. 1), having a chamber (11) and a workpiece holding mechanism, used in a vacuum chamber (par. 0019: processing container 11 connected to vacuum pump 16 via exhaust pipe 15), and comprising: a stage (lower horizontal part of 11); a platen (chuck 3), disposed over the stage, and configured to support a workpiece (par. 0021: wafer W is mounted on the front surface of the electrostatic chuck 3); and a workpiece clamper (Fig. 1 and par. 0024: clamp ring 4 and support pillars 43), standing on the stage (Fig. 1 and par. 24: Lower ends of the support pillars 43 are supported on the bottom surface of the processing container 11), and configured to clamp the workpiece from above the workpiece (Fig. 2; par. 0023: clamp ring 4 comes into contact with the peripheral edge of the wafer W by the contact portion 42), wherein the workpiece clamper comprises a plurality of supporting elements (the support pillars 43) and an elevated structure (clamp ring 4), the plurality of supporting elements are connected between the stage and the elevated structure (par. 0024 and Figs. 1-2), the platen is surrounded by the plurality of supporting elements (Figs. 1-2), and the elevated structure is configured to physically contact a peripheral region of the workpiece from above the workpiece (Fig. 2, par. 0023: clamp ring 4 comes into contact with the peripheral edge of the wafer W by the contact portion 42); a platen shaft (21), penetrating through the stage, and configured to lift up or lower down the platen with respect to the stage; but device of Fujisato is conductive to make an electrostatic chuck, as stated in par. 0023 and 0026 and therefore cannot be modified to be coated with an insulating material.
Claims 9-14
Claim 24 is allowed for further limiting the structure of the elevated structure with disclosing “the bottom portion is a ring-shaped block having an inner edge region and a remainder region, the inner edge region has a thickness decreasing toward a center of the elevated structure, the remainder region is disposed between the inner edge region and an outer edge of the elevated structure, the remainder region has a thickness substantially constant throughout the remainder region of the bottom portion, and the top portion is a ting-shaped block disposed on the remainder region of the bottom portion and having a width less than a width of the bottom portion”. 
The closest prior art to the claimed invention of claim 24 is Fujisato. But the claimed elevated structure (clamp ring 4) of Fujisato does not have such claimed structure.
Claims 25-26 are allowed due to dependency on allowed claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MAHDI H NEJAD/Examiner, Art Unit 3723